           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    WESTERN DIVISION

CHAOTIC LABZ, INC.                                        PLAINTIFF

v.                      No. 4:18-cv-75-DPM

SDC NUTRITION, INC.                                      DEFENDANT

                             ORDER
     The parties have informally notified the Court that they have
stipulated to a partial dismissal. The Court therefore dismisses the
"Interference with Business Relationships" claim, NQ 13 at   ,r,r 31-34,
with prejudice.
     So Ordered.

                                                     v
                                    D .P. Marshall Jr.
                                    United States District Judge
